Title: To George Washington from Robert Townsend Hooe, 29 March 1785
From: Hooe, Robert Townsend
To: Washington, George



Sir,
Alexandria [Va.] March 29th 1785.

It is with pleasure I sit down to do myself the Honor of giving Your Excellency an extract of a Letter I received Yesterday from Cadiz. It is as follows—“We have the pleasure to inform you that on Licence being asked of the King to Ship a Jack Ass for Genl Washington, his Majesty not only granted it, but at the same time most Graciously insisted on making a present of two of them to the Genl—adding he was happy in an oppty of Testifying his esteem and regard for so great a Character—Orders are given for the Purchase of two of the best in the Kingdom to be put under the direction of Mr Carmichael, who will send them down here or to Bilboa to be Shipt by different Vessells. Mr Carmichael & ourselves are equally pleased with the exit of this little Negotiation, & of which you will be pleased to advise his Excellency.”
I hope both these valuable Annimals will before long arrive safe—And I beg Yr Excellency to believe me to be sir, Yr most Affe hble servt

R. Td Hooe

